





RETIREMENT & TRANSITION AGREEMENT AND RELEASE




This Retirement Agreement and Release (“Agreement”) is made by and between
Lawrence F. Shay (“Executive”) and InterDigital, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS




WHEREAS, Executive was employed by the Company as its Senior Executive Vice
President, Future Wireless, and Chief Intellectual Property Counsel;


WHEREAS, Executive signed an Amended and Restated Employment Agreement with the
Company on January 21, 2013 (the “Employment Agreement”), and capitalized terms
not otherwise defined herein shall have the respective meanings for such terms
as set forth in the Employment Agreement;


WHEREAS, Executive signed an Nondisclosure and Assignment of Ideas Agreement
with InterDigital Communications, LLC, on October 3, 2007, which was
subsequently assigned to the Company on January 1, 2013, (the “Confidentiality
Agreement”);


WHEREAS, Executive signed an Indemnity Agreement with InterDigital
Communications Corporation on March 19, 2003, which was subsequently assigned to
Company pursuant to an Assignment and Assumption of Indemnity Agreement,
executed on July 2, 2007 (collectively “Indemnity Agreement”);
WHEREAS, the Company and Executive have entered into certain stock option
agreements granting Executive the option to purchase shares of the Company’s
common stock, as well as certain restricted stock unit agreements granting
Executive the right to receive shares of the Company’s common stock, both
subject to the terms and conditions of the applicable Company equity plan and
the stock option agreement or restricted stock purchase agreement applicable to
such option grant or restricted stock unit award (collectively the “Stock
Agreements”);


WHEREAS, Executive has participated in that certain short-term incentive plan
(“STIP”) and Deferred Compensation Plan, effective as of June 12, 2013 (“NQDC”);
 
WHEREAS, Executive is retiring and separating from Executive’s employment with
the Company effective as of April 1, 2018 (the “Retirement Date”);


WHEREAS, in order to ensure an orderly transition of responsibilities to
successor, Executive has agreed to provide certain Transition Services, as
defined herein;


WHEREAS, the Parties have agreed to a lump sum retirement payment for years of
service and in lieu of salary continuation to enforce the non-compete and
non-solicitation provisions provided in the Employment Agreement; and


WHEREAS, in addition to the other terms in this Agreement, the Parties wish to
resolve any and all disputes, claims, complaints, grievances, charges, actions,
petitions, and demands that Executive may have against the Company and any of
the Releasees as defined below, including, but not limited to, any and all
claims arising out of or in any way related to Executive’s employment with or
separation from the Company while preserving, however, certain preexisting
rights of Employee hereinafter described as well as those rights arising under
this Agreement which survive the Retirement Date;







--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS




1.Consideration. In consideration of Executive’s execution of this Agreement and
Executive’s fulfillment of its terms and conditions, and provided that Executive
does not revoke the Agreement under Section 7 below, the Company agrees as
follows:


a.COBRA Payments. The Company shall pay on Executive’s behalf for COBRA coverage
for Executive and his covered dependents for a period of twelve (12) months,
provided Executive timely elects for continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA (the “COBRA Payments”).


b.Transition. Following the Retirement Date, the Company has requested and
Executive has agreed to provide limited transition assistance services to the
Company (the “Transition Services”) on a part-time basis. The Transition
Services shall be provided for a period of 100 calendar days after the
Retirement Date (the “Transition Period”) unless otherwise terminated by
Executive by providing a written notice to the Company five (5) calendar days
prior to the termination date. The Parties reasonably anticipate that during the
Transition Period, Executive will provide services to the Company at a level of
more than 20% of Executive’s level of services during the thirty-six (36) month
period prior to the Retirement Date, but in no event shall Executive be required
to provide services for more than two (2) days per any calendar week.
Accordingly, the Company has reasonably determined that a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h) did not
occur as of the Retirement Date, but shall continue throughout the Transition
Period. For the avoidance of doubt, the Parties agree that a break in service
occurred as of the Retirement Date for purposes of the Stock Agreements. The
nature, timing, location, and scope for the Transition Services will be (i)
mutually determined by the Parties at such time, (ii) within reasonable market
practices for such transition services, and (iii) commensurate with Executive’s
skills and experience. In no event shall the Transition Services include travel
other than, from time to time, as mutually agreed by the Parties. All requests
for Transition Services shall be made by the CEO of the Company, and, in no
event, shall the Transition Services be deemed to constitute legal advice. The
Company shall rely on the Transition Services at its own discretion. The Company
shall pay Executive a total of $120,000 for the Transition Services (the
“Transition Payment”) and the Transition Payment shall be payable to Executive
in 3 equal payments on May 1, 2018, June 1, 2018, and July 1, 2018. In the event
Executive terminates the Transition Services prior to the last day of the
Transition Period, the Transition Payment shall be prorated on a daily basis and
paid to Executive within five (5) business days after the date of termination.
The Company shall reimburse Executive for any expenses, including travel
expenses, incurred in connection with Executive’s performance of the Transition
Services promptly following submittal of copies of receipts for such expenses by
Executive.
  
c.Supplemental Retirement Consideration. For the years of service provided by
Executive, in compliance with Section 7 of Executive’s Employment Agreement and
subject to Executive executing and not revoking the Supplemental Release
Agreement attached hereto as Exhibit B (the “Supplemental Release”), the Company
agrees that Executive will be entitled to a retirement payment equal to a lump
sum total of Five Hundred Ninety-Six Thousand Eight Hundred Fourteen Dollars
($596,814.04) (the “Supplemental Retirement Payment”). In accordance with the
NQDC and Treasury Regulation Section 1.409A-2(a)(11), the Supplemental
Retirement Payment shall be deferred under the NQDC until the fifth (5th)
anniversary following the date of Executive’s “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h) (the “Supplemental
Retirement Payment Date”). In accordance with the NQDC, the Supplemental
Retirement Payment shall be credited to Executive’s Account (as defined in the
NQDC) upon the date of Executive’s “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h). Absent an early termination by the
Executive of the Transition Services, the parties





--------------------------------------------------------------------------------





expect Executive’s “separation from service” to occur on the date immediately
following the last day of the Transition Period (i.e., July 11, 2018). Credits
to Executive’s Account may be notionally invested in accordance with the terms
of the NQDC. The then-existing value of the Supplemental Retirement Payment
(whether such amount is higher or lower or the same than the original notional
value) shall be distributed in a lump sum to Executive on the Supplemental
Retirement Payment Date. The Parties agree that absent this Agreement, Executive
did not have any legally binding right to any separation pay related to his
retirement on the Retirement Date. For the avoidance of doubt, this Section 1.c
shall serve as a “Deferral Election Form” and a “Distribution Election Form,” in
each case, as defined in the NQDC.


The Parties agree that the COBRA Payments and the Supplemental Retirement
Payment shall constitute consideration for the years of service, the promises
contained in this Agreement, the Supplemental Release, and Executive’s
obligations under Section 7 of the Employment Agreement. Executive acknowledges
further that the COBRA Payments and the Supplemental Retirement Payment
constitute satisfaction in full of the Company’s obligations pursuant to Section
7.4 of the Employment Agreement, specifically including the Company’s obligation
in subsection (z) of the second full paragraph of Section 7.4 of the Employment
Agreement which is hereby superseded and replaced by Sections 1.b. and 1.c. of
this Agreement, and that the Restricted Period shall run until April 1, 2019.
Regardless of Executive’s death or incapacity prior to the Supplemental
Retirement Payment being made, so long as Executive has otherwise complied with
his obligations, the Company shall be obligated to make such payment as required
under this Agreement.


d.Supplemental Release. The Company agrees to execute the Supplemental Release
at the time of signing of the Supplemental Release by Executive. In exchange for
the Supplemental Retirement Payment, Executive agrees to execute, within ten
(10) days after the end of the Transition Period, the Supplemental Release
attached hereto as Exhibit B, which Release will serve to cover the time period
from the Retirement Date of this Agreement through the Supplemental Release
Effective Date; provided, however, the Parties agree to modify the Supplemental
Release to comply with any new laws that become applicable prior to the end of
Executive’s post-separation services to the Company while maintaining as close
as possible the intent of the parties as of the execution of this Agreement.
Executive understands and agrees that absent death or incapacity Executive will
only be entitled to the consideration set forth in Section 1.c. if Executive
executes the Supplemental Release Agreement within the time allotted in this
Section 1.d. and does not revoke that agreement.


e.General. Executive acknowledges that without this Agreement, Executive is
otherwise not entitled to the consideration listed in this Section 1.


2.Officer Resignations. Effective as of the Retirement Date, Executive agrees to
resign from all positions Executive holds in the Company and all of its Related
Businesses (as defined below in Section 6).


3.Stock. The Parties acknowledge that Exhibit A hereto sets forth and reflects
those vested stock options and vested restricted stock units held by Executive
in his E*TRADE Employee Stock Plan account as of the Retirement Date, but which
number shall in all instances be governed by the terms of the applicable Stock
Agreements, except as amended by this Agreement. The Parties agree that for
purposes of determining the number of shares of the Company’s common stock that
Executive is entitled to purchase from the Company pursuant to the exercise of
outstanding options, Executive will be considered to have vested only up to and
including the Retirement Date; any unvested stock options and any unvested
restricted stock units shall forfeit immediately upon the Retirement Date (for
clarity, any stock options or restricted stock units scheduled to vest prior to
the Retirement Date shall vest in accordance with the terms of the Stock
Agreements, assuming continuous service through the Retirement Date). The
exercise of Executive’s vested options shall continue to be governed by the
terms and conditions of the Company’s Stock Agreements. The Stock Agreements
provide that Executive’s vested options shall be exercisable for 180 days
following the Retirement Date.







--------------------------------------------------------------------------------





4.Benefits. Executive’s health insurance benefits as an employee shall cease on
the last day of the month in which the Retirement Date occurs, subject to
Executive’s right to continue Executive’s health insurance under COBRA.
Executive’s participation in all benefits, including, but not limited to,
vesting in stock options, and the accrual of bonuses, vacation, and paid time
off, will cease as of the Retirement Date.


5.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Retirement
Agreement, the payment of salary, wages, reimbursable expenses, vacation/paid
time off and other similar payments that are earned or accrued, but unpaid as of
the Retirement Date, and the compensation set forth in Section 5.a below, the
Company and its agents have paid or provided all salary, wages, bonuses, STIP
and LTIP payments, accrued vacation/paid time off, notice periods, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Executive. For clarity,
Executive’s 2017 STIP payment was made in the first quarter of 2018. As of the
Retirement Date, Executive forfeits any rights to any 2018 STIP payments in
accordance with the terms of the STIP.


a.     Payments Continuing to be Due. The following benefits and compensation
shall continue to be due to Executive after the Retirement Date: (i) equity
awarded and vested under the Company’s LTCP through the Retirement Date; (ii)
any matching contributions to be made by Company under the Company’s 401(k) plan
and/or the NQDC in accordance with the terms of each plan for contributions made
by Executive through the Retirement Date; and (iii) payments of deferred
compensation in accordance with the NQDC.


6.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, benefit plans, plan
administrators, professional employer organization or co-employer, insurers,
trustees and the “Related Businesses” which, for purposes of this Agreement,
shall mean the Company and all of its, parent corporations, subsidiaries,
affiliated companies and entities and divisions, including without limitation
the Signal Trust and the Signal Foundation, and all predecessor and successor
corporations, entities, and assigns of the Related Businesses (all of the
foregoing collectively, the “Releasees”). Executive, on Executive’s own behalf
and on behalf of Executive’s respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the





--------------------------------------------------------------------------------





Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Uniformed Services
Employment and Reemployment Rights Act; Delaware Discrimination in Employment
Law; Delaware Handicapped Persons Employment Protection Act; Delaware Equal Pay
Law; Delaware Whistleblowers' Protection Act; Delaware Minimum Wage Act;
Delaware Wage Payment and Collection Act; Pennsylvania Human Relations Act, 43
Pa. Cons. Stat. § 951 et seq.; Pennsylvania Equal Pay Law, as amended, 43 Pa.
Cons. Stat. § 336.1 et seq.; Pennsylvania Wage Payment and Collection Law, as
amended, 43 Pa. Cons. Stat. § 260.1 et seq.; Pennsylvania Minimum Wage Act of
1968, 43 Pa. Cons. Stat. § 333.101 et seq.; Pennsylvania Worker and Community
Right-to-Know Act, 41 Pa. Cons. Stat. § 7301 et seq.;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Notwithstanding anything in this Agreement or any other document
previously, contemporaneously or hereafter executed by Executive in connection
with this Agreement which purports to fully release the Company (the “Release
Agreements”) or any Releasees (as defined above), no release by Executive given
under the Release Agreements shall relieve Company or any Releasees of any
obligation to Executive under (a) such Release Agreements or (b) the Indemnity
Agreement, the Articles of Incorporation, Bylaws, agreements or other documents
of any of the Releasees, or (c) policies of liability insurance, including D&O
coverage currently covering Executive against personal liability for actions as
an employee, office or director, or (d) under its 401(k) and the NQDC to provide
matching contributions to either benefit plan for the benefit of Executive, or
(e) personnel policies requiring Company to pay Executive: (i) for PTO days not
taken through the Retirement Date and (ii) reimbursable expenses, salary, wages
and similar payments earned or accrued, but unpaid as of the Retirement Date,
nor shall any release herein be deemed to discharge any other payment obligation
in respect of Executive’s employment specified in Section 5 above. Additionally,
no release given by Executive under the Agreements shall be deemed to release
claims against Company or the Releasees that cannot be released as a matter of
law, including any Protected Activity (as defined below); or waive any right
Executive may have to receive unemployment compensation benefits or workers’
compensation benefits. Executive represents that Executive has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.


7.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has twenty-one (21)
days within which to consider this Agreement; (c) Executive has seven (7) days
following Executive’s execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the
21-day period identified above, Executive hereby acknowledges that Executive





--------------------------------------------------------------------------------





has freely and voluntarily chosen to waive the time period allotted for
considering this Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the undersigned
Company representative that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.


8.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend at this time to bring
any claims on Executive’s own behalf or on behalf of any other person or entity
against the Company or any of the other Releasees. To Company’s knowledge, none
of the Related Businesses have claims of any kind or nature against Executive.


9.Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by Section 7 of the Employment
Agreement (the terms of which are expressly incorporated in this Agreement and
survive the Retirement Date, except as modified by Section 1 above)) (the
“Surviving Provision”) and the Confidentiality Agreement, specifically including
the provisions therein regarding nondisclosure of the Company’s trade secrets
and confidential and proprietary information, noncompetition and nonsolicitation
of Company employees and customers. Executive agrees that the above
reaffirmation and agreement with the Confidentiality Agreement and the Surviving
Provision shall constitute a new and separately enforceable agreement to abide
by the terms of the Confidentiality Agreement and the Surviving Provision,
entered and effective as of the Effective Date. Executive specifically
acknowledges and agrees that any violation of the Surviving Provision or the
Confidentiality Agreement shall constitute a material breach of this Agreement.
Executive’s signature below constitutes Executive’s certification under penalty
of perjury that Executive has returned all documents and other items provided to
Executive by the Company, developed or obtained by Executive in connection with
Executive’s employment with the Company, or otherwise belonging to the Company,
including, but not limited to, all passwords to any software or other programs
or data that Executive used in performing services for the Company.


10.No Cooperation. Executive agrees that Executive will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its actual receipt by Executive, a copy of such subpoena or
other court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that Executive cannot provide counsel or assistance.


11.Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees for itself and the Related Businesses that it
will not encourage, condone or authorize anyone to make any negative comments or
disparaging remakes about you and it will specifically instruct its Board
members and officers not to disparage or otherwise communicate negative
statements or opinions about Executive.
 
12.Breach. Executive acknowledges and agrees that for any material breach of
this Agreement or the Confidentiality Agreement, in each case as determined in
the Arbitration, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, the Company can seek relief which would include a
request for the Company to recover and/or cease providing the consideration
provided to Executive under this Agreement and to obtain damages, except as
provided by law, provided, however, that the Company shall not seek recovery of
One Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount





--------------------------------------------------------------------------------





shall serve as full and complete consideration for the promises and obligations
assumed by Executive under this Agreement, the Surviving Provision, and the
Confidentiality Agreement.


13.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


14.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


15.Continuing Duty of Indemnification. Notwithstanding Executive’s separation as
an employee, officer and Board member of the Company and any of the other
Related Businesses, or any provision of this Agreement to the contrary, as a
material inducement of Executive to enter into this Agreement, Company hereby
acknowledges, agrees and confirms that this Agreement shall neither release,
eliminate, limit or modify any contractual, common law or statutory duty or
obligation imposed upon the Company, or any of the Related Businesses , to
indemnify and/or defend Executive from third party claims arising out of his
employment, his role as an officer or director, or consulting relationship with
the Company or any of the other Related Businesses, including, without
limitation, under the organizational documents of the Company, or any of the
Related Businesses such as its or their Articles of Incorporation and Bylaws,
and under the Indemnity Agreement; nor shall it be deemed to release, eliminate,
limit or modify, any rights Executive may have independent of this Agreement
under any of the Company’s or other Related Businesses’ officers and directors
and other insurance policies providing coverage for the actions of Executive
based on his employment, his role as an officer or director, or consulting
relationship with the Company, or any of the other Related Businesses. To the
extent that any riders or amendments to such policies shall be necessary to
provide or continue such coverage of Executive as aforesaid on and after the
Retirement Date, the Company shall procure same at its sole cost and expense for
the benefit of Executive.




16.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS RETIREMENT AGREEMENT, THEIR INTERPRETATION, EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED,
SHALL BE SUBJECT TO ARBITRATION IN PHILADELPHIA, PENNSYLVANIA, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH PENNSYLVANIA LAW, INCLUDING THE
PENNSYLVANIA RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL PENNSYLVANIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH PENNSYLVANIA LAW, PENNSYLVANIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION AND TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE HEREUNDER BETWEEN THEM
RESOLVED IN A COURT





--------------------------------------------------------------------------------





OF LAW BY A JUDGE OR JURY. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


17.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
any local, state, and/or federal taxes and any penalties or assessments thereon
imposed on Executive by law or otherwise, on the payments and any other
consideration provided hereunder by the Company, and the Company will be
responsible for any local, state, and/or federal taxes and any penalties or
assessments thereon, imposed on the Company by law or otherwise. Each party
further agrees to indemnify and hold the other Party harmless from any claims,
demands, deficiencies, penalties, interest, assessments, executions, judgments,
or recoveries by any government agency for any amounts claimed due on account of
(a) a Party’s failure to pay, or a Party’s delayed payment of, federal or state
taxes, or (b) damages sustained by the other Party by reason of any such claims,
including attorneys’ fees and costs.


18.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.


19.Protected Activity. Executive understands that nothing in this Agreement
shall in any way limit or prohibit Executive from engaging for a lawful purpose
in any Protected Activity. For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating with, cooperating with or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement or the Surviving Provision to any parties other than the relevant
Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications, and that any such disclosure without the Company’s written
consent shall constitute a material breach of this Agreement.


20.No Representations. Executive represents that Executive has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


21.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


22.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith,





--------------------------------------------------------------------------------





and supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Executive’s relationship
with the Company, including the Employment Agreement, with the exception of the
Surviving Provision (except as modified herein), the Confidentiality Agreement,
and the Stock Agreements.


23.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.


24.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard for choice-of-law provisions.
Executive and the Company consent to personal and exclusive jurisdiction and
venue in the Commonwealth of Pennsylvania.


25.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by Executive, and returned to the Company, within the
twenty-one (21) day period set forth above. Executive has seven (7) days after
Executive signs this Agreement to revoke it. This Agreement will become
effective on the later of (a) the eighth (8th) day after Executive signed this
Agreement, so long as it has been signed by the Parties and has not been revoked
by Executive before that date, or (b) the date it has been signed by both
Parties (the “Effective Date”).


26.Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, DocuSign/EchoSign or a similarly accredited secure
signature service, or other electronic transmission or signature. This Agreement
may be executed in one or more counterparts, and counterparts may be exchanged
by electronic transmission (including by email), each of which will be deemed an
original, but all of which together constitute one and the same instrument.


27.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Amounts deferred under Section 1.c of
this Agreement under the NQDC are intended to comply with Section 409A under
Treasury Regulation Section 1.409A-2(a)(11). Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A.


28.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees as set forth in this Agreement. Executive acknowledges that:


(a)    Executive has read this Agreement;


(b)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;



(c)
Executive understands the terms and consequences of this Agreement and of the
releases it contains; and








--------------------------------------------------------------------------------





(d)    Executive is fully aware of the legal and binding effect of this
Agreement.


29.Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees
(collectively, “Executive’s Assigns”) and shall be binding and inure to the
benefit of Company, Releasees and their successors and permitted assigns.
Company may assign this Agreement in connection with a reorganization or change
in control of the Company as long as the Company and the assignee are bound by
the terms of this Agreement. The provisions hereof are solely for the benefit of
the Company (and its permitted successors and assigns) and Executive and
Executive’s Assigns, and are not intended, and shall not be construed, to confer
a right or benefit on any other person.


30.Notices. Any notices required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by email or facsimile transmission
upon acknowledgment of receipt by recipient of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent Executive at the address set forth in the
Company’s personnel records and to the Company as its principal place of
business, or such other address as either party may specify in writing. Copies
of any notices to Executive hereunder shall also be sent to Executive’s counsel
as follows: Dominic Liberi, Esq. at Obermayer, Rebmann, Maxwell & Hippel, LLP,
Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102-2101.


31.Headings. Headings are for convenience only and shall not control or affect
the meaning or construction of any provision of this Agreement.


32.Further Assurances. In connection with this Agreement and the transactions
contemplated thereby, each Party shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
such transactions.




[Remainder of page intentionally blank; signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




        


Dated: 3/31/2018                            /s/ Lawrence F. Shay    
Lawrence F. Shay, individually






INTERDIGITAL, INC.


Dated: 4/02/2018                            By /s/ William J. Merritt    
William J. Merritt
President & Chief Executive Officer





--------------------------------------------------------------------------------







EXHIBIT A


Vested Equity Awards Held by Executive in his E*TRADE Employee Stock Plan
account as of Retirement Date


a102shay.gif [a102shay.gif]





--------------------------------------------------------------------------------









EXHIBIT B


SUPPLEMENTAL RELEASE AGREEMENT


This Supplemental Release Agreement (“Supplemental Release”) is made by and
between Lawrence F. Shay (“Executive”) and InterDigital, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”). Capitalized terms, if not otherwise defined herein, shall have the
respective meanings ascribed to them in that certain Retirement Agreement and
Release by and between Company and Executive as of April 1, 2018 (the
“Retirement Agreement”).


1.Retirement Consideration. In consideration for payment of the amount specified
as the Supplemental Retirement Consideration in Section 1.c. of the Retirement
Agreement, Executive hereby extends Executive’s release and waiver of claims to
any claims (except for any outstanding claims arising from or in connection with
the Company’s obligations under the Retirement Agreement, any other agreement
executed in connection with the Retirement Agreement, or any agreement between
Executive and any of the Related Businesses coming into existence following the
Retirement Date) that may have arisen between the Effective Date (as such term
is defined in the Retirement Agreement) and the Supplemental Release Effective
Date, as defined below. This Supplemental Release is not intended to expand the
scope of the releases and waivers of Executive set for in, or otherwise modify
the terms of, the Retirement Agreement.


2.Incorporation of Terms of Retirement Agreement. The undersigned Parties
further acknowledge that the terms of the Retirement Agreement, including, but
not limited to, 5 (Payment of Salary and Receipt of All Benefits), 6 (Release of
Claims, subject to the caveats and exceptions stated therein), 8 (No Pending or
Future Lawsuits), 9 (Trade Secrets and Confidential Information/Company
Property), 10 (No Cooperation), 11 (Nondisparagement), 12 (Breach), and 19
(Protected Activity) shall apply to this Supplemental Release and are
incorporated herein to the extent that they are not inconsistent with the
express terms of this Supplemental Release.


3.Supplemental Release Effective Date. This Supplemental Release will become
effective upon its execution by the Executive (the “Supplemental Release
Effective Date”). Following the Supplemental Release Effective Date, the Company
shall disburse the consideration specified in, and in the manner required by,
Section 1.c. of the Retirement Agreement in accordance with the terms of that
agreement and the NQDC.


4.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Supplemental Release voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing (except as provided in this Supplemental Release)
all of Executive’s claims against the Company and any of the other Releasees.
Executive acknowledges that:


(a)    Executive has read this Supplemental Release;
(b)
Executive cannot sign the Supplemental Release before the end of the Transition
Period;

(c)
Executive has been represented in the preparation, negotiation, and execution of
this Supplemental Release by legal counsel of Executive’s own choice or has
elected not to retain legal counsel;

(d)
Executive understands the terms and consequences of this Supplemental Release
and of the releases it contains; and

(e)    Executive is fully aware of the legal and binding effect of this
Supplemental Release.


[Remainder of page intentionally blank; signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Supplemental Release
Agreement on the respective dates set forth below.




        
Dated: ________________                    
Lawrence F. Shay, individually






INTERDIGITAL, INC.


Dated: _______________                    By
                                                            William J. Merritt
President & Chief Executive Officer









